Citation Nr: 1506790	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for diabetes mellitus type II, which is currently evaluated as 20 percent disabling since September 2, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.W.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In April 2011, the Veteran filed a timely Substantive Appeal (VA Form 9).  

By way of background, the Veteran filed a claim for individual unemployability in June 2009.  In connection with that claim, the Veteran was afforded a VA medical evaluation in September 2009 of his diabetes and disabilities secondary to his service-connected diabetes.  As a result of that examination, the RO issued its April 2010 rating decision decreasing the evaluation of the Veteran's diabetes from 40 percent disabling to 20 percent disabling.  Because the disability rating decrease would not decrease the Veteran's combined evaluation, the RO did a contemporaneous reduction effective as of the date of the VA examination, September 2, 2009.     

In June 2014, the Veteran and D.W. testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.
  
Also in June 2014, the Veteran submitted additional evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).   

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file contains the hearing transcript.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record; however, the Veteran's VBMS file does not contain any documents at this time.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board finds the September 2009 VA examination to be inadequate to the extent that it provides conflicting opinions.  The examiner was to, and did in fact, evaluate the Veteran's diabetes and his erectile dysfunction and bilateral peripheral neuropathies of the upper and lower extremities, which are secondary to the service-connected diabetes.  With respect to all of the foregoing disabilities, the examiner opined that the Veteran still had those disabilities and that there was no change in the diagnoses.  The examiner also concluded that there were no findings of secondary complications of impotence or of a neurological system; yet, he stated that the Veteran is impotent and suffers from peripheral neuropathy of every extremity.  Similarly, the examiner stated that diabetes does not cause any restriction of activities, but then stated the Veteran suffers functional impairment in that he fatigues easily and limits walking and exercise.  The examiner noted that the Veteran has shortness of breath, claudication after walking 100 yards on level ground, and calf pain at rest.  Thus, the Board finds that this case must be remanded for a new examination that addresses the status of the Veteran's diabetes during the entire period at issue in this appeal.

In addition, VA's duty to assist includes providing a new medical examination where the record does not adequately reveal the current state of the claimant's disability or when the available evidence is too old for an adequate evaluation of the current condition.   Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In the present case, the Veteran testified at his June 2014 hearing that his diabetes has gotten worse and that he now takes twice as much insulin as he did three or four years ago.  In addition, D.W. testified that she has known the Veteran since 2010 and that the Veteran has gotten worse, physically and mentally, since 2010.  She testified that the Veteran has limited activities and cannot do anything.  She testified that he is unable to stand, wash dishes, or pick up his clothes from the floor.  Thus, a new VA examination is necessary to determine the current status of the Veteran's diabetes. 

All relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all pertinent VA medical records not yet associated with the Veteran's claims file.  

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate examiner competent to evaluate the status of the Veteran's diabetes during the period at issue in this appeal, i.e., from September 2, 2009 to the present.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

In particular, the examiner should discuss whether or not there is regulation of the Veteran's activities, including the type and extent of any such regulation and any limitations in the Veteran's activities.  
The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     
   
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


	

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




